Execution Copy





AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated October 31,
2014, by and between Kinetic Concepts, Inc. (the “Company”) and Joe Woody (the
“Executive”).
WHEREAS, the Company and Executive previously entered into that certain
employment agreement dated November 10, 2011 (the “Prior Agreement”) pursuant to
which Executive commenced employment with the Company as of November 11, 2011
(the “Initial Commencement Date”);
WHEREAS, the Company desires to continue to employ Executive and to enter into
such an amended and restated employment agreement embodying the terms of such
employment as evidenced by this Agreement to supersede the Prior Agreement; and
WHEREAS, Executive desires to accept such continued employment and enter into
this Agreement.
In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:
1.Term of Employment. Subject to the provisions of Section 6 of this Agreement,
the Company and Executive agree that Executive shall continue to be employed by
the Company pursuant to the terms of this Agreement from the date hereof until
November 11, 2018 (the “Employment Term”); provided that commencing on November
11, 2018, and on each anniversary thereof thereafter (each an “Extension Date”),
the Employment Term shall be automatically extended for an additional one year
period, unless the Company or Executive provides the other party hereto six (6)
months prior written notice before the next Extension Date that the Employment
Term shall not be so extended. Unless this Agreement has been sooner terminated
or extended, Executive and the Company shall begin discussions for the purposes
of extension or nonrenewal of this Agreement no later than seven (7) months
prior to the next Extension Date. If the parties are amenable to an extension of
this Agreement, they shall use their best efforts to complete a new agreement by
no later than six (6) months prior to the next Extension Date. While this
Agreement is in effect, Executive's employment with the Company shall be at-will
and, as such, may be terminated by Executive or the Company at any time, for any
reason and with or without advance notice (except as specifically provided
herein), subject to the Company’s obligations set forth herein.
2.    Position.
a.    During the Employment Term, Executive shall serve as the President and
Chief Executive Officer of Acelity L.P. Inc. and its operating subsidiaries: the
Company, LifeCell Corporation, Systagenix Wound Management, Limited, reporting
directly to the Board of Directors of Chiron Holdings GP, Inc. (the “Board”). In
such position, Executive shall have such duties and authority as shall be
reasonably determined from time to time by the Board. Executive shall be
entitled to an annual performance review by the Board.
b.    During the Employment Term, Executive will devote Executive’s full
business time and best efforts to the performance of Executive’s duties
hereunder and will

 

--------------------------------------------------------------------------------

2







not engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services,
either directly or indirectly, without the prior written consent of the Board.
Executive shall be permitted service on one or more company boards subject to
Board reasonable approval, provided that such service does not violate the
provisions of the Restrictive Covenants Agreement (referenced in Section 7) or
materially interfere with Executive’s fulfillment of his job duties.
c.    Executive’s principal place of employment shall be at the Company’s
headquarters in San Antonio, Texas from where, unless otherwise agreed,
Executive will perform his duties, subject to customary business travel
consistent with Executive’s duties and responsibilities. The Company recognizes
that Executive, at his option, until the fourth anniversary of the Initial
Commencement Date, may continue to maintain his principal residence in the
Boston area and may, consistent with the fulfillment of his duties for the
Company, travel to and work from his Boston home on an occasional basis.
3.    Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $862,000, payable in regular installments in
accordance with the Company’s usual payment practices. Executive’s base salary
shall be reviewed annually by the Board and shall be subject to such upward
adjustments as may be determined from time to time in the sole discretion of the
Board. Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as the “Base Salary.” The Company agrees to renegotiate
the Base Salary in good faith in the event of Executive’s promotion at any time.
4.    Bonuses.
a.    Annual Bonus. With respect to the 2014 fiscal year (January 1, 2014 to
December 31, 2014) and thereafter with respect to each full fiscal year during
the Employment Term, Executive shall be eligible to earn an annual cash bonus
award (an “Annual Bonus”) with a target bonus value equal to one hundred ten
percent (110%) of Executive’s Base Salary (the “Target”) based upon the
achievement of performance targets established by the Board in consultation with
Executive, within the first 90 days of each fiscal year during the Employment
Term. The Board may, in its discretion, award Executive a bonus of less than or
greater than the Target depending on Executive’s satisfaction of his performance
targets, and payment of less than or greater than the Target based upon under-
or over- performance against the targeted performance goals shall be applied to
Executive in a manner consistent with that generally applied to other senior
executives of the Company. Subject to Executive’s continued employment through
the date of payment, the Annual Bonus shall be paid to Executive no later than
75 days following the last day of the applicable fiscal year.
5.    Employee Benefits.
a.    General Benefits. During the Employment Term, Executive shall be entitled
to participate in the Company’s employee benefit plans (other than annual bonus
and incentive plans but including, inter alia, family health and dental
insurance, life and disability insurance, 401(k) retirement savings plan and
other retirement savings plans) as in effect from time to time (collectively,
“Employee Benefits”) on the same basis as those benefits are generally made
available to other senior executives of the Company.
b.    Executive Relocation. The Company will provide Executive with the benefits
of its executive relocation policy in connection with his relocation to Texas
(“Relocation Benefits”) which includes:

 

--------------------------------------------------------------------------------

3







•
Arrangement for packing, transport, storage up to 30 days (if applicable) and
delivery and unpacking of Executive’s household goods by a national freight
carrier. These services will be direct billed to the Company.

•
Arrangement for transport of two personal vehicles by a contracted van line or,
at Executive’s election, reimbursement of $0.55 per mile for driving Executive’s
vehicle(s) from Boston, Massachusetts to San Antonio, Texas. Executive will also
be reimbursed reasonable meals and lodging expenses en route based on travel by
the most direct route.

•
Final move trip (one way airfare for Executive and eligible dependents) if
Executive’s cars have been shipped, arranged through the Company’s Corporate
Travel Department.

•
Boston area home closing costs (customary real estate closing costs for sale of
existing home, including realtor’s commission up to 6% of the sales price), but
excluding seller-paid points, pro-rated taxes, pro-rated interest and sellers’
allowances.

•
In the event that Executive is unable to sell his Boston area home, the Company
will provide assistance with the final sale of Executive’s Boston area home in a
manner consistent with an executive relocation pursuant to a “Customary
Guaranteed Purchase Option” program administered and facilitated by a third
party relocation company, and the payment or reimbursement of customary seller
residential real estate closing costs, together with such other benefits,
assistance or services as may be authorized by the Company’s Compensation
Committee.



All of Executive’s covered Relocation Benefits listed above will be grossed up
for tax purposes (if taxable to Executive) at the highest marginal rate of
taxation.


c.    Business Expenses. During the Employment Term, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.


d.    Vacation. Executive shall be entitled to four weeks of vacation in each
year during the Employment Term.


6.    Termination. The Employment Term and Executive’s employment hereunder may
be terminated by either party at any time and for any reason as set forth below.
Notwithstanding any other provision of this Agreement, the provisions of this
Section 6 shall exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates.


a.    By the Company For Cause or By Executive Resignation Without Good Reason.


(i)    The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) and shall terminate
automatically upon Executive’s resignation without Good Reason (as defined in
Section 6(c)); provided that Executive will be required to give the Company at
least 60 days advance written notice of a resignation without Good Reason.


(ii)    For purposes of this Agreement, “Cause” shall mean conduct involving one
or more of the following: (i) the substantial and continuing failure of
Executive to render services to the Company or any subsidiary or affiliate in
accordance with Executive’s obligations

 

--------------------------------------------------------------------------------

4







and position with the Company, subsidiary or affiliate; provided that the
Company or any subsidiary or affiliate provides Executive with adequate notice
of such failure and, if such failure is capable of cure, Executive fails to cure
such failure within 30 days after such notice; (ii) gross negligence, or breach
of fiduciary duty; (iii) Executive's conviction of, or no contest plea to, an
act of theft, fraud or embezzlement, or a felony; or (iv) a material breach of
the terms of an agreement between Executive on one hand and the Company or any
subsidiary or affiliate on the other hand or a material breach of any Company
policy; provided that the Company or any subsidiary or affiliate provides
Executive with adequate notice of such breach and, if such breach is capable of
cure, Executive fails to cure such breach within 30 days after such notice.
(iii)    If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:
(A)    unpaid Base Salary and vacation accrued through the date of termination,
payable in accordance with the Company’s usual payment practices;
(B)    reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided that claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company within 90 days following the date of Executive’s
termination of employment; and
(C)    such fully vested and non-forfeitable Employee Benefits, if any, as to
which Executive may be entitled under the employee benefit plans of the Company
(other than benefits in the nature of severance pay) (the amounts described in
clauses (A) through (C) hereof being referred to as the “Accrued Obligations”).
Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 6(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

--------------------------------------------------------------------------------

5







b.    Disability or Death.
(i)    The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable, with or without
reasonable accommodation, to perform one or more essential functions of his
position as an employee of the Company as the result of his incapacity due to
physical or mental impairment for more than 90 days in any consecutive 180-day
period (such incapacity is hereinafter referred to as “Disability”). Any
question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third physician who shall make such determination in writing. The
determination of Disability made in writing to the Company and Executive shall
be final and conclusive for all purposes of this Agreement.
(ii)    Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive the Accrued Obligations, any Annual Bonus earned for the
prior year but not yet paid, and a pro rata portion of the Annual Bonus
Executive would otherwise have received with respect to the year of termination,
based upon actual performance, and paid when the Annual Bonus would otherwise
have been payable, equal to the amount of such Annual Bonus times the quotient
of (x) the number of days in such calendar year that shall have elapsed through
the date of termination, divided by (y) 365.
Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 6(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
c.    By the Company Without Cause or Resignation by Executive for Good Reason.
(i)    The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause or by Executive’s resignation for Good
Reason.
(ii)    For purposes of this Agreement, “Good Reason” shall mean one or more of
the following: (i) the material reduction of Executive’s title, duties,
authority, responsibilities and/or reporting relationship, all from that which
existed as of the date hereof, which is not cured within 30 days after Executive
provides written notice to the Company; provided however, it shall not be
considered Good Reason if, upon or following a Change in Control, Executive’s
compensation, duties, authority and responsibilities remain the same as those
prior to the Change in Control but Executive’s title is changed (provided that
such title is the functional equivalent and of similar prestige to Executive’s
title immediately preceding such Change in Control) (ii) the reduction of
Executive’s base salary (which is not cured within 30 days after Executive
provides written notice) or target bonus percentage to below 110%; (iii) the
relocation of Executive to a business location in excess of 50 miles from the
Company’s headquarters in San Antonio (which is not cured within 30 days after
Executive provides written notice);(iv) the failure of the Company to obtain a
satisfactory agreement from any successor of the Company to assume and agree to
perform the Company’s obligations under this Agreement and deliver a copy
thereof to Executive, unless such assumption occurs by operation of law; or (v)
a material breach by the Company of any of its obligations under this Agreement
and the Company’s failure to

 

--------------------------------------------------------------------------------

6







cure such breach within thirty (30) days after written notice thereof by
Executive. To be considered a resignation from employment on an account of Good
Reason, Executive must provide written notice to the Company (stating that
Executive believes one or more of the Good Reason conditions described above
exists) within 90 days following the initial existence of such condition, and
must resign within 30 days following the Company’s failure to cure such
condition. For the purposes of this Agreement, “Change in Control” shall mean
the consummation of a transaction, whether in a single transaction or in a
series of related transactions, with an independent third party or a group of
independent third parties pursuant to which such party or parties (A) acquire
(whether by merger, consolidation, or transfer or issuance of equity interests
or otherwise) equity interests of Chiron Guernsey Holdings L.P. Inc. (or any
surviving or resulting company) possessing the voting power to elect a majority
of the board of directors of Chiron Holdings GP, Inc. (or such surviving or
resulting company) or (B) acquire assets constituting all or substantially all
of the assets of Chiron Guernsey Holdings L.P. Inc. and its subsidiaries (as
determined on a consolidated basis).
(iii)    If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns for Good
Reason, Executive shall be entitled to receive:
(A)    the Accrued Obligations; and
(B)    subject to Executive’s continued compliance with the provisions of the
restrictive covenants contained in the Restrictive Covenants Agreement attached
hereto as Exhibit B and to Executive’s execution, delivery and non-revocation of
a general release of claims in favor of the Company and its affiliates in the
form attached hereto as Exhibit A within 45 days following the termination date:
(i) a severance payment in the amount equal to the product of (x) the Severance
Multiple (as defined below) times (y) the sum of Executive's (I) Base Salary
plus (II) Annual Bonus at Target for the year of Executive’s termination of
employment, payable as a lump sum payment within 60 days following the date of
Executive’s termination of employment with the Company and its affiliates (the
“Severance Amount”); provided, however, that if such 60 day period begins in one
calendar year and ends in a second calendar year, then the lump sum payment
shall not be paid until the second of such two calendar years (regardless of
whether Executive delivers the required general release of claims in the first
calendar year or in the second calendar year); and
(ii) if Executive timely elects health insurance continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), reimbursement of COBRA premiums for up to 18 months following the
date of Executive’s termination of employment with the Company and its
affiliates (so long as applicable law and regulations permit such Company
payment without imposition of a tax or penalty on the Company or other plan
participants or otherwise adversely affecting the Company, the applicable plan
or other participants in such plan). In the event that Executive becomes
eligible to obtain healthcare coverage from a new employer, the Company’s
obligation to reimburse COBRA premiums, as applicable, shall cease. Executive
understands and acknowledges that Executive is obligated to inform the Company
(or its successor) if Executive becomes eligible to obtain healthcare coverage
from a

 

--------------------------------------------------------------------------------

7







new employer during any period when the Company’s COBRA reimbursement
obligations hereunder apply.
For the purposes of this Section 6(c)(iii), the “Severance Multiple” shall be
1.5; provided that if such termination occurs within 24 months following a
Change of Control, the Severance Multiple shall be 2.0
Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 6(c)(iii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement or under any other severance or termination benefit plan
sponsored or maintained by the Company.
d.    Expiration of the Term. In the event either party elects not to extend the
Employment Term pursuant to Section 1, unless Executive’s employment is earlier
terminated pursuant to paragraphs (a), (b), or (c) of this Section 6,
Executive’s rights under this Agreement shall terminate on the close of business
on the day immediately preceding the next scheduled Extension Date and in such
event (x) if Executive elects not to extend the Employment Term, Executive shall
be entitled to receive the Accrued Obligations and (y) if the Company elects not
to extend the Employment Term pursuant to Section 1, Executive shall be entitled
to receive the benefits described in Section 6(c)(iii). Following such
termination of Executive’s employment hereunder as a result of either party’s
election not to extend the Employment Term, except as set forth in this Section
6(d), Executive shall have no further rights to any compensation or any other
benefits under this Agreement; provided that the provisions of the Restrictive
Covenant Agreement shall survive any termination of this Agreement or
Executive’s termination of employment hereunder.
e.    Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 10(i) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
7.    Restrictive Covenants. As a condition precedent to the Company’s entry
into this Agreement, Executive has executed, or shall execute, the Restrictive
Covenants Agreement attached hereto as Exhibit B, the terms of which are
incorporated herein by reference.
8.    Indemnification. Executive shall be entitled to indemnification to the
maximum extent permitted by applicable law and the Company’s Articles of
Incorporation or Bylaws with terms no less favorable than provided to any other
Company executive officer or director and subject to the terms of any separate
written indemnification agreement, other than in respect of damages arising as a
consequence of Executive’s breach of the representations set forth in Section
10(m) (the “Executive Representations”). At all times during Executive’s
employment, the Company shall maintain in effect a directors and officers
liability insurance policy with Executive as a covered officer. By way of
example and for avoidance of doubt, in the event of an action brought against
Executive by his former employer (the “Action”) after Executive’s execution of
this Agreement, the Company will fully indemnify Executive with respect to the
Action, advance Executive expenses for defense fees and costs and will otherwise
honor the terms of this Agreement as though no Action had been commenced;
provided however,

 

--------------------------------------------------------------------------------

8







in the event that a court of competent jurisdiction were to find in a final
judgment that Executive breached one or more of the Executive Representations
(or such final judgment or a settlement between Executive and the former
employer acknowledges facts indicating that such Executive Representations were
breached), Executive will be liable to the Company for reimbursement of defense
fees and costs advanced and any liability incurred by the Company in connection
with such Action relating to, or arising from, Executive’s breach of the
Executive Representations, to a maximum reimbursable amount of $500,000.00.
9.    Arbitration. To ensure the rapid and economical resolution of disputes
that may arise in connection with Executive’s employment with the Company,
Executive and the Company agree that any and all disputes, claims, or causes of
action, in law or equity, including but not limited to statutory claims, arising
from or relating to the enforcement, breach, performance, or interpretation of
this Agreement, Executive’s employment with the Company, or the termination of
Executive’s employment, shall be resolved, to the fullest extent permitted by
law, by final, binding and confidential arbitration in San Antonio, Texas
conducted by JAMS, Inc. (“JAMS”) or its successor, under JAMS’ then applicable
rules and procedures for employment disputes. By agreeing to this arbitration
procedure, both Executive and the Company waive the right to resolve any such
dispute through a trial by jury or judge or by administrative proceeding.
Executive will have the right to be represented by legal counsel at any
arbitration proceeding. The arbitrator shall: (1) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and (2)
issue a written statement signed by the arbitrator regarding the disposition of
each claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The Company and Executive shall share equally all JAMS
arbitration fees. Each party agrees to pay its own attorneys’ fees, unless
statutory law provides for fee shifting; however, the prevailing party in any
arbitration will be entitled to seek an award of attorneys fees and costs from
the arbitrator. Nothing in this Agreement shall prevent either Executive or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.
10.    Miscellaneous.
a.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Texas, without
regard to conflicts of laws principles thereof.
b.    Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company and supersedes any prior agreements or understandings (including verbal
agreements) between the parties relating to the subject matter of this
agreement, including, without limitation, any prior employment agreements or
terms summaries. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.
c.    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

--------------------------------------------------------------------------------

9







d.    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
e.    Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person which is an affiliate or a successor in
interest to substantially all of the business operations of the Company. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person.
f.    Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall not be subject to
set off, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates.
g.    Compliance with IRC Section 409A.
(i)    The parties intend that any amounts payable hereunder that could
constitute “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code (“Section 409A”) shall comply with Section 409A, and this
Agreement shall be administered, interpreted and construed in a manner that does
not result in the imposition of additional taxes, penalties or interest under
Section 409A. The Company and Executive agree to negotiate in good faith to make
amendments to the Agreement, as the parties mutually agree are necessary or
desirable to avoid the imposition of taxes, penalties or interest under Section
409A. Notwithstanding the foregoing, the Company does not guarantee any
particular tax effect, and Executive shall be solely responsible and liable for
the satisfaction of all taxes, penalties and interest that may be imposed on or
for the account of Executive in connection with the Agreement (including any
taxes, penalties and interest under Section 409A), and none of the Company or
any subsidiary or affiliate of the Company shall have any liability to Executive
with respect thereto.
(ii)    Notwithstanding anything in the Agreement to the contrary, in the event
that Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code and Executive is not
“disabled” within the meaning of Section 409A(a)(2)(C) of the Internal Revenue
Code, no payments in this Agreement that are “deferred compensation” subject to
Section 409A shall be made to Executive prior to the date that is six months
after the date of Executive’s “separation from service” (as defined in Section
409A) or, if earlier, Executive’s date of death. Following any applicable six
month delay, all such delayed payments shall be paid in a single lump sum on the
earliest date permissible under Section 409A that is also a business day.
(iii)    For purposes of Section 409A, each of the payments that may be made
under this Agreement shall be deemed to be a separate payment for purposes of
Section 409A. Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exceptions under subparagraph
(iii) and subparagraph (v)(D)) and other applicable provisions of Treasury
Regulation §§ 1.409A-1 through A-6.

 

--------------------------------------------------------------------------------

10







(iv)    With respect to the time of payments of any amounts under the Agreement
that are “deferred compensation” subject to Section 409A, references in the
Agreement to “termination of employment” (and substantially similar phrases)
shall mean “separation from service” within the meaning of Section 409A.
(v)    For the avoidance of doubt, it is intended that any indemnification
payment to Executive or expense reimbursement made hereunder shall be exempt
from Section 409A. Notwithstanding the foregoing, if any indemnification payment
or expense reimbursement made hereunder shall be determined to be “deferred
compensation” within the meaning of Section 409A, then (i) the amount of the
indemnification payment or expense reimbursement during one taxable year shall
not affect the amount of the indemnification payments or expense reimbursement
during any other taxable year, (ii) the indemnification payments or expense
reimbursement shall be made on or before the last day of Executive’s taxable
year following the year in which the expense was incurred and (iii) the right to
indemnification payments or expense reimbursement hereunder shall not be subject
to liquidation or exchange for another benefit.
h.    Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
i.    Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after they have been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
If to the Company:
Kinetic Concepts, Inc.
12930 West Interstate 10
San Antonio, TX 78249
Attention: General Counsel
If to Executive:
Joe Woody
12 Esquire
San Antonio, TX 78257


j.    Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment with
the Company or its affiliates. The Company shall reimburse Executive for
reasonable expenses he incurs as a result of such cooperation. This provision
shall survive any termination of this Agreement.
k.    Withholding Taxes. The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, non-U.S. or other taxes
as are required or permitted to be withheld pursuant to any applicable law or
regulation.

 

--------------------------------------------------------------------------------

11







l.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
m.    Representations of Executive.
(A)    Executive represents, warrants and covenants that as of the date hereof:
(i) Executive has the full right, authority and capacity to enter into this
Agreement and perform Executive’s obligations hereunder; (ii) except for the
Non-Competition, Non-Solicitation, and Confidentiality Agreement dated as of
April 29, 2009 (the “Former Employer Agreement”) between Executive and Tyco
Healthcare Group LP d/b/a Covidien (the “Former Employer”) with respect to which
Executive is making the representation and covenant set forth in clause (B)
below, Executive is not bound by any agreement that conflicts with or prevents
or restricts the full performance of Executive’s duties and obligations to the
Company hereunder during or after the Employment Term and the execution and
delivery of this Agreement shall not result in any breach or violation of, or a
default under, any existing obligation, commitment or agreement to which
Executive is subject; and (iii) Executive has provided Company with his
Separation Agreement with Smith and Nephew dated April 30, 2009; and
(B)    Executive represents and warrants as of the date hereof, that Executive’s
duties with the Former Employer in the last 24 months preceding the Initial
Commencement Date did not involve responsibility for any business of the Former
Employer which competes with any division of the Company for which Executive
will be responsible. Nor, has Executive gained any material Confidential
Information (as defined in the Former Employer Agreement) from the Former
Employer concerning any division of the Former Employer which competes with any
division of the Company for which Executive will be responsible. Executive’s
employment with the Company will not be in connection with any Restricted
Product or Service (as defined in the Former Employer Agreement); and
(C)    Executive acknowledges that he is here by instructed not to share with,
or divulge to, or use for the Company’s benefit, any Confidential Information
(as defined in the Former Employer Agreement) in connection with the performance
of his duties to the Company, or otherwise, and shall not do so.
n.    Confidentiality. Except as required by applicable law, neither party shall
(for any reason), directly or indirectly, for himself or itself, as the case may
be, or on behalf of any other person or entity, disclose to any person or entity
(except to employees or representatives of that party or spouse, legal or
financial advisors, as applicable, who need to know such information and who
agree to keep such information confidential), the terms of this Agreement.
o.    Survival. The covenants and agreements of the parties set forth in
Sections 6, 7, 8, 9, 10(a), 10(c), 10(d), 10(h), 10(i), 10(m), 10(n) and 10(o)
are of a continuing nature and shall survive the expiration, termination or
cancellation of this Agreement, regardless of the reason therefore and in a
manner consistent with the applicable section or subsection.



 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


KINETIC CONCEPTS, INC.
 
JOE WOODY
 
 
 
/s/ William J. Gumina_
 
/s/ Joe Woody
By: William J. Gumina
 
 
Title: Chairman of the Board, Chiron Holdings
 
 
GP, Inc. and Authorized Signatory for Kinetic
 
 
Concepts, Inc.
 
 


5549135.2

--------------------------------------------------------------------------------

13









EXHIBIT A: FORM OF GENERAL RELEASE




[attached hereto]

5549135.2

--------------------------------------------------------------------------------

14









 
EXHIBIT B: RESTRICTIVE COVENANTS AGREEMENT




[attached hereto]

5549135.2